DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-3 are pending and allowed herein per the Examiner’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with L. Roman Rachuba on 03/16/2021.

The application has been amended as follows: 
	1. (Currently amended) A vehicle dispatch management device comprising:
a vehicle database that stores vehicle information on at least one autonomous driving vehicle; and 
 a first autonomous driving vehicle, among the at least one autonomous driving vehicle, the server including a processor configured to:
transmit information regarding an option, of whether a purpose of use of  a scheduled autonomous driving vehicle, among the at least one autonomous driving vehicle, is for the user to take a rest within [[]]the scheduled autonomous driving vehicle, to the user terminal, ;
	receive the information regarding the option from the user terminal,  the option being selected by the user from the user terminal; 
	access the vehicle database and obtain autonomous driving vehicle information including first and second information of the at least one autonomous driving vehicle; 
	transmit the first information, which  represents a first feature of the at least one autonomous driving vehicle,  to the user terminal when the information regarding the option indicates that the purpose of use is not to take a rest within the scheduled autonomous driving vehicle, is received from the user terminal, and transmit the second information, which represents a second feature of the at least one autonomous driving vehicle,  to the user terminal when the information regarding the option indicates that the purpose of use is to take a rest within the scheduled autonomous driving vehicle, is received from the user terminal;[[]]
	receive a user selection, from the user terminal, of an autonomous driving vehicle candidate, which is an autonomous driving vehicle to be dispatched by the vehicle dispatch management device as the scheduled autonomous driving vehicle, and which is selected based on the respective first information or second information; 
	generate an autonomous traveling plan for the autonomous driving vehicle candidate based on the information regarding the option received from the user terminal; and
	dispatch the autonomous driving vehicle candidate as the scheduled autonomous driving vehicle, such that the scheduled autonomous driving vehicle is configured to follow the generated autonomous traveling plan;
	wherein when the option indicates that the purpose of use is to take a rest within the scheduled autonomous driving vehicle, the information regarding the option indicates that the user intends to at least (i) take a rest or stay within the scheduled autonomous driving vehicle before and after the user is moved by the scheduled autonomous driving vehicle or (ii) take a rest or stay within the scheduled autonomous driving vehicle instead of taking a rest or staying in a building such as a home or an accommodation.

	2. (currently amended) The vehicle dispatch management device according to claim 1,
	wherein the first information further represents a feature regarding autonomous driving of the at least one autonomous driving vehicle, and the second information further represents a feature regarding a case where the purpose of use is to take a rest within the at least one autonomous driving vehicle.

	3. (currently amended) A non-transitory computer-readable storage medium storing a vehicle dispatch management program that when executed on a server including a processor, and  and a vehicle database that stores vehicle information on at least one autonomous driving vehicle, causes the processor to:
transmit information regarding an option, of whether a purpose of use of a scheduled autonomous driving vehicle, among the at least one autonomous driving vehicle, is for the user to take a rest within [[]]the scheduled autonomous driving vehicle, to the user terminal;  
	receive the information regarding the option from the user terminal,   the option being selected by the user from the user terminal;
	access the vehicle database and obtain autonomous driving vehicle information including first and second information of the at least one autonomous driving vehicle; 
	transmit the first information, which represents a first feature of the at least one autonomous driving vehicle,  to the user terminal when the information regarding the option indicates that the purpose of use is not to take a rest within the scheduled autonomous driving vehicle, is received from the user terminal, and transmit the second information, which represents a second feature of the at least one autonomous driving vehicle,  to the user terminal when the information regarding the option indicates that the purpose of use is to take a rest within the scheduled autonomous driving vehicle, is received from the user terminal;[[]]
	receive a user selection, from the user terminal, of an autonomous driving vehicle candidate, which is an autonomous driving vehicle to be dispatched by the vehicle dispatch management program as the scheduled autonomous driving vehicle, and which is selected based on the respective first information or second information; 
	generate an autonomous traveling plan for the autonomous driving vehicle candidate based on the information regarding the option received from the user terminal; and
	dispatch the autonomous driving vehicle candidate as the scheduled autonomous driving vehicle, such that the scheduled autonomous driving vehicle is configured to follow the generated autonomous traveling plan;
	wherein when the option indicates that the purpose of use is to take a rest within the scheduled autonomous driving vehicle, the information regarding the option indicates that the user intends to at least (i) take a rest or stay within the scheduled autonomous driving vehicle before and after the user is moved by the scheduled autonomous driving vehicle or (ii) take a rest or stay within the scheduled autonomous driving vehicle instead of taking a rest or staying in a building such as a home or an accommodation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: DiMeo et al (US Pub. 2017/0219373 A1) is the closet prior art of record.  DiMeo teaches a fulfillment of a location query of a user in a manner that is more consistent with the intent of the user. Assists with route planning, and/or provides a more accurate assessment of the 
The amendments to the claim overcomes the outstanding 35 USC 101 rejection and remove the claimed invention from the realm of an abstract idea.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Calleija et al (US 2021/0024100 A1) teaches a customer may or may not get out of the vehicle during their trip. The driver's entry into or exit from the vehicle at the driver transfer location takes place quickly and seamlessly and is smooth for the customer. For example, the customer could be asleep from the pick-up point in the city to the drop-off point at the airport.
Shouldice et al (US 2020/0383580 A1) teaches a processing device 100 of the vehicle may monitor the user's sleep in challenging automotive environment--including for example noise, motion, fans/airflow. In order to promote sleep, the processing device may be configured to select and optimize a navigation route, adjust suspension settings and/or automated vehicle control style (e.g., driving casual rather than aggressive such as by adjustments to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FOLASHADE ANDERSON/Examiner, Art Unit 3623